Citation Nr: 1756834	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.

The Veteran testified via live videoconference at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of this hearing is of record.

At the April 2017 videoconference hearing, the Veteran sought, and was granted, a 30-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2015).  Specifically, it was noted that the Veteran had an appointment with his healthcare provider and was going to seek additional medical evidence to support his claim, which would be submitted with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  38 C.F.R. § 20.1304 (2015).  A review of the record reflects that subsequent to the hearing, additional VA treatment records were added to the claims file that include evidence pertinent to this claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for an addendum opinion because the rationale provided by the February 2013 VA examiner does not contain sufficient information to guide the Board in making a decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Here, the VA examiner provided an opinion that it was less likely than not (less than a 50 percent probability) that the Veteran's sensorineural hearing loss and tinnitus were incurred in or caused or aggravated by the Veteran's service because "electronic hearing testing conducted at enlistment, during service, and at discharge shows the [V]eteran did not have hearing loss/hearing injury while in service (no significant threshold shift beyond normal variability while in service)."  However, this simply explains that the evidence regarding the Veteran's hearing did not change significantly while in service, thus demonstrating that the Veteran's condition did not have its onset during his active service.  This rationale does not explain why the examiner concluded that hearing impairment that had its onset later was unrelated to the Veteran's service.  Consequently, the Board finds that this matter should be remanded for an addendum opinion and additional explanation.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records not already associated with the claims file that are relevant to the claim on appeal.

2. After the above records development is completed, arrange for an addendum opinion from the examiner who performed the February 2013 VA hearing loss and tinnitus examination.  In the event that that examiner is no longer available, arrange for an addendum from an appropriate substitute examiner.  The examiner should opine as to whether any of the development conducted since the February 2013 VA examination (to specifically include the April 2017 medical opinion from the Veteran's treating otolaryngologist) has changed the examiner's opinion as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus conditions had their onset during or were otherwise caused or aggravated by the Veteran's service.  If the examiner determines that any opinion requested cannot be given without an additional examination, the Veteran should be scheduled for an appropriate examination.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record as necessary and explain the rationale for all opinions given.  If it remains the examiner's opinion that the Veteran's hearing loss and tinnitus conditions manifested after the conclusion of the Veteran's service, and are not connected to the Veteran's service, the examiner's rationale should include an explanation as to why the examiner has opined that it is less likely than not (less than 50 percent probability) that the Veteran's subsequently manifested hearing loss and tinnitus are related to his service.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If any of the issues remain denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




